DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higara et al (US 2013/0303852) in view of Rusz et al (US 4,770,168).
Regarding claim 14, Higara discloses a system for controlling the performance range of a pneumatically sealed trocar 2 (the device is designed to regulate internal pressure and is therefore necessarily pneumatically sealed), comprising a controller for controlling a pump 24, the pump operatively connected to a pneumatically sealed trocar 2, the pump circulates pressurized gas through the trocar, and a pressure sensor 21 and a flow sensor 22 for sensing pressure and flow parameters between the pump and the trocar to provide a feedback control signal to the controller so that the controller can control the delivery and removal of gas from the body (page 2, para. 0033-0035).
Higara discloses a pump, but fails to disclose that the pump comprises a stepper motor driven by a motor driver, wherein the controller delivers variable pulses to the motor driver. Higara discloses that the output pressure and/or flow is controlled by the controller using valves rather than controlling pulses delivered to a motor driver.  Rusz teaches a positive displacement pump that pumps a fixed volume of gas with each cycle, the pump driven by a stepping motor (col. 3, lines 24-30).  Rusz further teaches that the gas flow rate is a function of the frequency (pulses) of the control signal delivered to the pump motor driver (col. 3, lines 32-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Higara to include a stepper motor for actuating the pump, wherein the flow rate through the pump is controlled by the pulses delivered to the pump as taught by Rusz.  Higara does not disclose the type of pump and a person of ordinary skill in the art would recognize that the pump of Rusz is a suitable pump 
Regarding claim 15, Higara discloses that the pressure within the body cavity is measure which means that the body cavity is a closed system and therefore the trocar is sealed against the pneumatic pressure within the body cavity.  Higara further discloses a positive pressure pump 28 which provides sealed access to the body cavity during the surgical procedure (page 2, para. 0034).
Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 calls for the at least one sensor to include a first sensor for sensing positive pressure and flow parameters between the pump and an inlet port of the trocar to provide a first feedback control signal to the controller and a second sensor for sensing negative pressure and/or flow parameters between the at least one pump and an outlet port of the trocar to provide a second feedback control signal to the controller, in combination with the features of the invention, substantially as claimed.  The prior art teaches various sensors for measuring pressure and/or flow within the system, but the prior art fails to teach or fairly suggest a first pressure sensor for sensing positive pressure and flow parameters, and a second sensor for sensing negative pressure and/or flow parameters.  
Claims 17-19 are allowable at least base on their dependence from claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783